Order directing Jennie Barnett, as committee, to file amended schedules to her final account and directing the referee to take and state the account, reversed upon the law and the facts, with ten dollars costs and disbursements to the special guardian, and motion denied, with ten dollars costs to the special guardian. We are of opinion that the practice of procuring orders nunc pro tune to provide for the approval of unauthorized expenditures must be discouraged. Lazansky, P. J., Kapper, Hagarty, Carswell and Scudder, JJ., concur.